UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 98-1159



In Re: JONATHAN H. SCOTT,

                                                          Debtor.
_________________________


JONATHAN H. SCOTT,

                                           Plaintiff - Appellant,

         and

ROBERTA L. SCOTT; JAMES P. SCOTT,

                                             Parties in Interest,

         versus


BARRONS ENTERPRISES, INCORPORATED,
                                            Defendant - Appellee.




                            No. 98-1160



In Re: RIXIE L. SCOTT,

                                                          Debtor.
_________________________
RIXIE L. SCOTT,

                                          Plaintiff - Appellant,

         and


ROBERTA L. SCOTT; JAMES P. SCOTT,

                                               Parties in Interest,
         versus


BARRONS ENTERPRISES, INCORPORATED,

                                              Defendant - Appellee.




                            No. 98-1161



In Re: ROBERTA L. SCOTT and DAVID W. SCOTT,

                                                           Debtors.
_________________________


DAVID W. SCOTT,
                                          Plaintiff - Appellant,

         and


JAMES P. SCOTT,

                                                 Party in Interest,

         versus


BARRONS ENTERPRISES, INCORPORATED,

                                              Defendant - Appellee.



                                 2
Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-3150-AW, CA-97-3151-AW, CA-97-3152-AW, BK-10186-PM, BK-95-
15350-DK, BK-95-17837-PM, AP-96-1099, AP-96-1024, AP-96-1053, AP-
96-1024)


Submitted:   May 14, 1998                  Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan H. Scott, Rixie L. Scott, David W. Scott, Appellants Pro
Se. Alan Lloyd Fishbein, FISHBEIN & FISHBEIN, P.A., Ellicott City,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellants appeal the district court's order affirming the

order of the bankruptcy court denying Appellants' discharges in

bankruptcy. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Scott v. Barrons, Nos. CA-97-3150-
AW; BK-96-10186-PM; CA-97-3151-AW; BK-95-15350-DK; CA-97-3152-AW;

BK-95-17837-PM (D. Md. Jan. 5 & 15, 1998). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                4